Title: To James Madison from John Taylor, 7 July 1812
From: Taylor, John
To: Madison, James


Sir,
Capitol Hill July 7th 1812.
A young Gentleman of your State has conceived that Nature intended him for an author. The enclosed Volume is his first fruit; & because I was known to him, he has solicited that through me his production should reach your attention. The Book I confess has very little of novelty or invention. The thoughts tho not out of the common way, appear to me for the most part to be strictly conformable with morality. All then that the Book is worth is to shew that the author has acquired the habit of puting his thoughts with tolerable correctness upon paper. A letter I received, from him shews too that he writes a fine hand.
He is a Brother of the young Ladies at Pohick who received my family under their Hospitable Roof in a time of the utmost need and altho I have not left it to others to remunerate our benefactresses; yet as true gratitude is insatiable, I should find a new source from which to indulge it; if upon Inquiring of Genl Mason (who knows the family & perhaps knows this Gentleman also) you should find that the public Interest would be answered by placing him as a Clerk in some of the Departments. I have tried to construe his wishes, from the mere circumstance of his offering you his Book, I know nothing of his qualities but from the Book; a timid and unassuming manner prevented his making known his wishes to me.
He is about 22 or 23 Years of Age & informs me he has another work ready for the press, which serves to prove that he is a man of application. With great respect I am yours truly
John Taylor
